internal_revenue_service number release date index number -------------------------------------------------------- -------------------------------- --------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc fip plr-116976-15 date march legend bonds manager issuer hotel a b c d e ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------------------- ---------------------------------- ------------------------------------------------------- ----------------------------------------- --- -- ------ --- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------- dear ---------------- this letter is in response to your request for a ruling that the management_contract described herein will not result in private_business_use of the hotel under sec_1_141-3 plr-116976-15 facts and representations the issuer makes the following representations the proceeds of the bonds will be used to provide permanent financing for the hotel pursuant to an executed contract between the issuer and the manager the management_contract the manager will manage the operations of the hotel for a period of a years in compensation_for its services the manager will receive a base fee equal to b percent of the gross revenue of the hotel in each year in addition the manager will receive an incentive fee equal to c percent of the gross revenue of the hotel in any year in which both the revpar test and the margin test are met the revpar test is met in any year in which the revenue per available room for the hotel exceeds d percent of the average revenue per available room for a pre-determined group of hotels that are comparable to the hotel the margin test is met in any year in which the adjusted revenue margin for the hotel meets or exceeds e the adjusted revenue margin is the percentage derived by dividing the hotel’s adjusted revenue by its gross revenue the hotel’s adjusted revenue is a variant of net profits in which the hotel’s gross revenue is reduced only by major expenses under the control of the manager none of the voting power of the governing body of the issuer is vested in the manager or its directors officers shareholders or employees there are no overlapping board members of the issuer and the manager and the issuer and the manager are not related parties as defined in sec_1_150-1 law under sec_103 of the internal_revenue_code code gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of plr-116976-15 a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract sec_1_141-3 provides that except as provided in sec_1 d a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility revproc_97_13 as modified by revproc_2001_39 2001_2_cb_38 and as amplified by notice_2014_67 2014_46_irb_822 rev_proc sets forth in sec_5 conditions under which a management_contract does not result in private_business_use under sec_141 under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility under sec_5 for purposes of sec_1_141-3 and revproc_97_13 compensation that is based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee or c a per-unit fee is generally not considered to be based on a share of net profits under sec_5 for purposes of sec_1_141-3 and revproc_97_13 a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits plr-116976-15 section dollar_figure of revproc_97_13 sets forth seven permissible arrangements that satisfy the requirements of sec_5 in one such permissible arrangement found in sec_5 added by notice all of the compensation_for services is based on a stated amount periodic fixed fee a capitation fee a per-unit fee or a combination of the preceding the compensation_for services also may include a percentage of gross revenues adjusted gross revenues or expenses of the facility but not both revenues and expenses the term of the contract including all renewal options does not exceed five years such contract need not be terminable by the qualified user prior to the end of the term for purposes of sec_5 a tiered productivity award as described in sec_5 will be treated as a stated amount or a periodic fixed fee as appropriate sec_5 of revproc_97_13 provides in general that a service provider must not have any role or relationship with the qualified user that substantially limits the qualified user’s ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user’s rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 analysis the management_contract does not meet the requirements of sec_5 of revproc_97_13 therefore under sec_1_141-3 whether it will result in private_business_use of the hotel depends on all of the facts and circumstances in determining whether the facts and circumstances relating to a management_contract indicate private_business_use the factors set forth in sec_5 of revproc_97_13 are useful reference points for the reasons described below we conclude that the management_contract will not result in private_business_use of the hotel the amount of the manager’s base fee under the management_contract is a percentage of the gross revenue of the hotel although a management_contract generally results in private_business_use of that property if the contract provides for compensation based on a share of net profits from the operation of the facility compensation based on a percentage of gross revenue of a facility or a percentage of expenses from a facility but not both is generally not considered to be based on a share of net profits see sec_5 of revproc_97_13 because the base fee is based on a percentage of gross revenue and takes no expenses into account it is not based on a share of net profits the amount of the manager’s incentive fee under the management_contract is similarly a percentage of the gross revenue of the hotel the incentive fee differs from the base fee in that payment is contingent on satisfaction of two metrics one of which is a variant plr-116976-15 of net profits given that under both sec_1_141-3 and sec_5 of revproc_97_13 compensation may not be based in whole or in part on a share of net profits from the operation of the financed facility we must determine whether the incentive fee receipt of which is partly contingent on a variant of net profits is based on a share of net profits within the meaning of those provisions in making this determination we look to the facts and circumstances to see if the dollar amount to be paid represents a share of net profits here the amount_paid as incentive fee is a predetermined fixed percentage of gross revenue despite being partly triggered by a variant of net profits that is the margin test the incentive fee is not structured in such a way that its amount rises in proportion to increases in the hotel’s net profits or falls in proportion to decreases in the hotel’s net profits the amount of the incentive fee is further distanced from net profits by the fact that the revpar test the other of the two metrics triggering payment of the incentive fee is based solely on revenues thus in years when the hotel fails to satisfy the revpar test because of insufficient revenues the amount of the incentive fee will be zero dollars even if the hotel satisfies the margin test with strong net profits based on these facts and circumstances we conclude that the incentive fee is not based on a share of net profits and should be treated as a share of gross revenue the arrangement under the management_contract closely resembles that of sec_5 of revproc_97_13 as described above the base fee and incentive fee are both based on a percentage of gross revenue the only feature of the management_contract that deviates from the arrangement in sec_5 is its term which exceeds five years we nevertheless conclude that the term is reasonable based on the facts and circumstances of this case none of the voting power of the governing body of the issuer is vested in the manager or its directors officers shareholders or employees there are no overlapping board members of the issuer and the manager and the issuer and the manager are not related parties as defined in sec_1_150-1 therefore we conclude that the manager has no role or relationship with the issuer that substantially limits the issuer’s ability to exercise its rights under the management_contract see dollar_figure of rev_proc with the exception of its term the management_contract satisfies the requirements of sec_5 of revproc_97_13 as stated above we have determined that the term of the management_contract is nevertheless reasonable in this case we conclude therefore that the management_contract will not result in private_business_use of the hotel conclusions we conclude that the management_contract will not result in private_business_use of the hotel under sec_1_141-3 plr-116976-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions and products s by timothy l jones senior counsel financial institutions products
